Citation Nr: 0306681	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
unstable low back, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from January 1955 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 1998, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for appellate review.

The Board notes that, in a May 1997 statement, the veteran 
requested an appeals hearing at the RO, and thus, the hearing 
was scheduled for October 22, 1997.  However, in an October 
8, 1997 statement, the veteran indicated that he no longer 
desired to have such a hearing and requested that his case be 
forwarded to the Board.  As the record does not contain 
further indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's May 1997 request for a hearing withdrawn.  See 
38 C.F.R. § 20.700-20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected low back disability is 
characterized by forward flexion limited to 80 degrees, 50 
percent of lateral bending capacity without pain, and normal 
rotation.  

3.  The veteran also has nonservice-connected degenerative 
disk disease and degenerative arthritis of the lumbar spine 
which cause pain and symptoms that are impossible to 
differentiate from the service-connected unstable low back 
pain and symptoms, that interferes with his endurance, 
specially when standing, walking, bending and lifting.

3.  The veteran's unstable low back disability does not 
interfere with the his wage-earning capacity, and does not 
more nearly approximate a disability characterized by severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

4.  The veteran's unstable low back disability does not more 
nearly approximate a disability characterized by severe 
limitation of motion, ankylosis, or residuals of vertebra 
fracture of the lumbar spine. 


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, and no 
more, for the service-connected unstable low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5285, 5289, 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the December 1995 rating decision, the February 1996 
statement of the case, the November 1998 Board remand, and 
the January 1998, February 1998 and December 2002 
supplemental statements of the case.  Specifically, the 
veteran has been informed of the need to present evidence 
showing that his service-connected condition has worsened.  
And, via an April 2002 RO letter, the veteran was given 
specific information with respect to the changes in the law 
and VA duties pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
all additional VA examinations and records have been obtained 
and associated with the claims file.  Additionally, the 
veteran was scheduled for and underwent VA examinations in 
December 1997 and March 1999.  And, as further described 
above, the appellant was given the opportunity to present 
testimony at a personal hearing, but he declined to take 
advantage of such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

In this case, in a June 1975 rating decision, the veteran was 
granted service connection and a 10 percent disability 
evaluation for an unstable low back, under Diagnostic Code 
5295, effective September 1974.  At present he is seeking an 
increased initial rating for his disability.

The medical evidence of record reflects that the veteran has 
been treated at the Jacksonville VA Medical Center (VAMC) 
since the late 1980s for various health problems, including 
symptoms related to his back disability.  Additionally, an 
October 1995 VA examination report indicates the veteran had 
some straightening of the spine in the lumbar area with loss 
of usual lordotic curve.  He also had tenderness over the 
lumbosacral joints, but no muscle spasm, and was able to 
forward flex to 90 degrees.  He also had normal straight leg 
and Patrick's tests, intact reflexes and sensations 
throughout the lower extremities, and no muscle atrophy or 
weakness.  X-rays revealed degenerative disk disease and 
degenerative arthritis of the lumbosacral spine.

A May 1996 statement from E. Oza, M.D., shows the veteran 
complained of low back pain radiating down to the posterior 
aspect of his leg, with difficulty standing and walking and 
forward flexion of the lumbar spine limited to 60 to 70 
degrees.  The veteran's assessment was moderately advanced 
degenerative joint disease of the lumbar spine which has 
progressed  gradually since 1974.  He was also found to have 
developed a gradual increase of scoliosis and degenerative 
disease of the facetted joints, and his symptoms were deemed 
to be progressively increasing with pain while standing and 
walking.  MRI confirmed a diagnosis of spinal stenosis.

A December 1997 VA examination report shows the veteran had a 
straight spine with good posture, no localized tenderness 
about his lumbosacral spine, and no evidence of spasm.  He 
had lumbar forward flexion limited to 80 degrees before 
experiencing pain, and left and right lateral bending at 50 
percent of normal.  The veteran had normal straight leg 
raising and Patrick's tests, intact deep tendon reflexes 
throughout the lower extremities, and no evidence of sensory 
deficits, muscle atrophy or weakness.  X-ray studies revealed 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine.

Lastly, a March 1999 VA examination report reveals the 
veteran complained of constant dull pain across the lumbar 
spine radiating to the right lower extremity.  He had no 
history of paresthesias in either lower extremity or bowel or 
bladder disturbances, and his pain was primarily aggravated 
by prolonged standing, walking or bending.  He walked in an 
anteverted position of 20 degrees, and was able to stand on 
heels and toes without difficulty.  The objective findings 
included no evidence of scoliosis, but tenderness throughout 
the lumbosacral area with Waddell signs (i.e. skin 
tenderness, overreaction, etc.).  He had range of motion with 
forward flexion limited to 80 degrees, 50 percent of lateral 
bending capacity without pain, and normal rotation.  He also 
had intact deep tendon reflexes at the knees, no ankle jerk, 
and intact sensation throughout the lower extremities.  More 
importantly, it was the examiner's opinion that it was 
impossible to differentiate the symptoms due to unstable back 
from that due to other pathologic conditions about the spine, 
including arthritis and degenerative disk disease, which all 
cause pain impossible to differentiate.  Additionally, the 
examiner noted that x-rays revealed significant degenerative 
disk disease and degenerative arthritis at L4-5 without 
changes since 1997.  As to the functional affects of the 
lumbosacral pathology, the examiner found that the veteran 
retired three years prior, and so his present condition is 
not interfering with his wage-earning capacity.  He further 
noted the degenerative disk disease and degenerative 
arthritis interfere with the veteran's endurance, specially 
when standing, walking, bending and lifting.

Under Diagnostic Code 5295, a 20 percent rating is warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  And, the assignment of a 40 percent 
evaluation, the highest rating available under Diagnostic 
Code 5295, is contemplated for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Upon a review of the evidence, the Board finds that, although 
the veteran walks in an anteverted position of 20 degrees, 
his low back disability is characterized by forward flexion 
limited to 80 degrees, 50 percent of lateral bending capacity 
without pain, and normal rotation.  The veteran also has 
nonservice-connected degenerative disk disease and 
degenerative arthritis of the lumbar spine that cause pain 
and symptoms impossible to differentiate from the service-
connected unstable low back pain and symptoms.  The 
degenerative disk disease and degenerative arthritis 
interfere with the veteran's endurance, specially when 
standing, walking, bending and lifting.  

Thus, taking into consideration the requirements of 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); and Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 clearly dictates that such signs 
and symptoms be attributed to the service-connected 
condition), the Board finds that the veteran's low back 
disability more nearly approximates a disability 
characterized by lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  As such, a grant of a 20 
percent disability evaluation, but not more, is warranted 
under Diagnostic Code 5295.  In arriving at this conclusion, 
the Board found that the medical evidence simply does not 
show that the back disability interferes with the veteran's 
wage-earning capacity, or more nearly approximates a 
disability characterized by severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board has considered the history of the 
veteran's disability, the current clinical manifestations and 
the effect this disability may have on the earning capacity 
of the veteran, the nature of the original disability, and 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295 (2002); see DeLuca, supra.

Furthermore, in consideration of whether a grant of a 
disability evaluation in excess of 20 percent is warranted, 
the Board has evaluated the veteran's disability under 
alternative Diagnostic Codes 5285, 5289, and 5292.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).  However, in this case, the evidence simply does 
not show that the veteran's unstable low back disability more 
nearly approximate a disability characterized by severe 
limitation of motion (Diagnostic Code 5292), ankylosis 
(Diagnostic Code 5289), or residuals of vertebra fracture of 
the lumbar spine (Diagnostic Code 5285).  As such, a 
disability evaluation in excess of 20 percent under 
Diagnostic Codes 5285, 5289 or 5292 is not warranted in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
5292 (2002).

While it might be argued that separate ratings should be 
assigned for limitation of motion and degenerative joint 
disease of the lumbar spine, such an argument would be 
contrary to the rule against pyramiding.  38 C.F.R. § 4.14 
(2002).  In other words, since the rating criteria currently 
applied in evaluating the veteran's disability (Diagnostic 
Code 5295) contemplates limitation of motion, the award of 
separate ratings for the same manifestations under different 
diagnostic, such as Diagnostic Codes 5003 or 5292, would 
constitute pyramiding, and thus, a violation of the 
requirements under 4.14.  See id. 

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's low 
back disability alone causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record specifically indicates that the veteran's disability 
does not interfere with his wage-earning capacity, and thus, 
the Board finds that such disability, per se, is not 
productive of marked interference with employment.  In this 
respect, the law is clear that only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on these issues.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  To the extent that the claimant may 
experience functional impairment due to the service-connected 
low back disability, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the Board has 
contemplated the award of an increased schedular rating in 
excess of 20 percent under alternative applicable Diagnostic 
Codes.  However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased disability evaluation of 20 percent, but no 
more, for unstable low back is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

